FILED
                            NOT FOR PUBLICATION                             AUG 18 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30323

               Plaintiff - Appellee,              D.C. No. 2:06-cr-02119-WFN

  v.
                                                  MEMORANDUM*
ARNULFO RICARDO MARTINEZ,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Arnulfo Ricardo Martinez appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Martinez contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
explain the sentence adequately in light of the 18 U.S.C. § 3553(a) sentencing

factors and his mitigating arguments. We review for plain error, see United States

v. Valencia–Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court considered Martinez’s mitigating arguments

and the relevant sentencing factors but determined that a low-end, consecutive

sentence was warranted because Martinez violated supervised release by

committing another drug offense. See United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007).

      Martinez also contends that the district court imposed a substantively

unreasonable sentence. The district court did not abuse its discretion in imposing

Martinez’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence is substantively reasonable in light of the section 3583(e) sentencing

factors and the totality of the circumstances, including Martinez’s breach of the

court’s trust. See U.S.S.G. § 7B1.3(f); Simtob, 485 F.3d at 1063.

      AFFIRMED.




                                          2                                    13-30323